Title: To Benjamin Franklin from La Rochefoucauld, [14 January 1778]
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin


Mercredi matin [January 14, 1778]
Le Duc de la Rochefoucauld fait bien des complimens à Monsieur franklyn, en lui envoiant le paquet cijoint qu’il s’est chargé de lui faire passer de la part de M. l’Abbé Rozier.
Il le prie de vouloir bien lui mander s’il y a quelque chose de vrai à la nouvelle qui se répandoit hier, que les forts de Mud Island et de Red Bank avoient été pris les 20. et 23. 9bre.
Il espere que Monsieur franklyn et M. deane voudront bien se souvenir de l’engagement qu’ils ont pris avec lui pour diner dimanche prochain.
 
Notation: de la Rochefoucaut sans datte
